I concur in the disposition made of this case, but do not agree to all of the grounds upon which it is based. After quoting a portion of a written contract relied on by the appellee, the Chief Justice in his opinion on a motion for a rehearing uses this language:
"We are of the opinion that the instrument did not show a concluded contract between the parties, because it did not appear therefrom that the appellee had accepted appellant's offer to sell him the land, but was left free during the time specified to accept it or not as he might choose."
I am unable to agree to that construction of the contract referred to, or concur in the holding that the contract was not one which could not have been enforced because no written acceptance had been made during the period mentioned. Our statute, which prescribes the requirements of a valid contract for the sale of land, requires that such instruments be in writing, and be signed by the party to be bound. A contract by which an owner of land grants to another the option or privilege to purchase within a stated period, if supported by a consideration, is valid and enforceable, although the party to whom the option is given is not bound to purchase. National Oil  Pipe Line Co. v. Teel, 95 Tex. 586,68 S.W. 979. There is no question of a want of consideration in this case. Appellant was the owner of the land and for a sufficient consideration bound himself to this effect:
"Should said party of the second part [appellee] pay or tender to him [appellant] the said sum of four hundred dollars within said one year, he [appellant] hereby agrees to make said party a warranty deed conveying to him said lot by a good and perfect title."
This agreement was signed by both parties. The portion of our statute of frauds which relates to contracts for the sale of land was enacted for the purpose of providing written evidence of the obligations which the parties assumed. The statute is complied with when in addition to a description of the subject-matter of the contract the writing contains the promises and agreements to be performed in the future. It is unnecessary to reduce to writing a stipulation which binds no one. In the contract before us the vendor for a presumed consideration which had already passed sold to the vendee an option or privilege of purchasing for cash the land described and at a specified price. The sale contemplated being for cash, and there being no agreement to purchase, the vendee promised nothing. Hence there was nothing to be reduced to writing.
I do not regard the cases referred to in the majority opinion as being in conflict with what I have said. The practical importance of this dissent is not such as to justify any extended discussion. I think the following cases are in harmony with what I have said: Killough v. Lee,2 Tex. Civ. App. 260, 21 S.W. 970; Anderson v. Tinsley, 28 S.W. 121.